United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 14-1001                                                September Term, 2014
                                                                      NLRB-01CA039447
                                                       Filed On: August 7, 2015
Jamison John Dupuy,

             Petitioner

      v.

National Labor Relations Board,

             Respondent


      BEFORE:       Tatel and Millett, Circuit Judges; Ginsburg, Senior Circuit Judge

                                        ORDER

      It is ORDERED that the opinion issued July 17, 2015, be amended as follows:

       Page 4, ¶ 3, Line 9, Delete “his hotel and”. Insert in lieu thereof: “some of his”.
At the end of that sentence add: See Northeastern Land Services, Ltd., 352 NLRB 744,
744–745 (2008).”

        Page 4, ¶ 3, Line 10, Delete: “When Northeastern got wind of that disclosure, it”.
Insert in lieu thereof: “Northeastern”.

       Page 5, ¶ 1, Line 5, Delete “Fair Labor Standards”. Insert in lieu thereof:
“National Labor Relations”.

                                       Per Curiam


                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Ken Meadows
                                                         Deputy Clerk